Title: Anonymous to Thomas Jefferson, 21 February 1813
From: Anonymous,Anonymous (from Lexington, Kentucky)
To: Jefferson, Thomas


          
            Feby. 22 21. 1812 3. 
            The enclosed was written by Judge Innis—after perusing the dispatches of genl Harrison to gov. Shelby. Does your successor pursue your policy? For Gods sake send your mantle to him—or your party here, is ruined—gone. Our best friends are slain; men who would adorn any situation in life:—Impart if possible some little of that energy to Mr Madison, for which you have been so distinguished—or—the consequences, cannot be forseen.
          
          
            If Harrison had conquered Michigan & Malden, instead of meeting with disasters & defeat, what good would have resulted from the campaign? Many valuable lives would have been lost—and there were no priparations made to hold the country after it was conquered. Imbecility marks every step of taken by the administration
          
        